
	
		II
		110th CONGRESS
		1st Session
		S. 2114
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act, to provide for
		  enhanced disclosures to consumers and enhanced regulation of mortgage brokers,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the American Home Ownership
			 Preservation Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Enhanced residential mortgage disclosure
				requirements.
					Sec. 4. National registry for mortgage brokers.
					Sec. 5. Elimination of prepayment penalties for all mortgage
				products.
					Sec. 6. Foreclosure prevention and mortgage refinancing
				fund.
					Sec. 7. Affordable housing trust fund support grant
				program.
					Sec. 8. Foreclosure prevention goal for government-sponsored
				enterprises.
					Sec. 9. Mortgage fraud enforcement and prosecution.
				
			2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Federal banking
			 agenciesThe term Federal banking agencies has the
			 same meaning as in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813).
			(2)FFIECThe
			 term FFIEC means Federal Financial Institutions Examination
			 Council.
			(3)Home mortgage
			 loanThe term home mortgage loan means any consumer
			 credit transaction in which a security interest, including any such interest
			 arising by operation of law, is or will be retained or acquired in any real
			 property located within the United States which is or, upon the completion of
			 the transaction, will be used as the principle residence of the
			 consumer.
			(4)Mortgage
			 brokerThe term mortgage broker—
				(A)means any person
			 who, for compensation or in anticipation of compensation, provides mortgage
			 brokerage services in connection with home mortgage loans, with respect to
			 which, the person is not the creditor; and
				(B)includes any loan
			 officer that provides such services.
				(5)Mortgage
			 brokerage servicesThe term mortgage brokerage
			 services means—
				(A)arranging or
			 negotiating, or attempting to arrange or negotiate, home mortgage loans or
			 commitments for such loans;
				(B)accepting or
			 offering to accept an application for a home mortgage loan;
				(C)soliciting or
			 offering to solicit a home mortgage loan;
				(D)referring
			 consumer applicants or prospective applicants for home mortgage loans to
			 creditors;
				(E)selecting or
			 offering to select, on behalf of consumers, creditors to whom requests for an
			 extension of a home mortgage loan may be made;
				(F)negotiating the
			 terms or conditions of a home mortgage loan;
				(G)issuing home
			 mortgage loan commitments or interest rate guarantee agreements to borrowers;
			 or
				(H)engaging in
			 tablefunding of home mortgage loans, whether done through contact by telephone,
			 by electronic means, by mail, or in person with the borrower or potential
			 borrower.
				(6)Mortgage
			 originatorThe term mortgage originator means any
			 creditor or other person, including a mortgage broker, and any employee or
			 agent thereof, who, for compensation or in anticipation of compensation,
			 engages either directly or indirectly in—
				(A)the acceptance of
			 applications for home mortgage loans;
				(B)solicitation of
			 home mortgage loans on behalf of borrowers;
				(C)negotiation of
			 terms or conditions of home mortgage loans on behalf of borrowers or lenders;
			 or
				(D)negotiation of
			 sales of existing home mortgage loans to institutional or noninstitutional
			 lenders.
				(7)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			3.Enhanced
			 residential mortgage disclosure requirements
			(a)In
			 generalThe Truth in Lending
			 Act (15 U.S.C. 1601 et seq.) is amended by inserting after section 129 the
			 following new section:
				
					129A.Responsibilities
				of mortgage brokers
						(a)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Federal banking
				agenciesThe term Federal banking agencies has the
				same meaning as in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
				1813).
							(2)FFIECThe
				term FFIEC means Federal Financial Institutions Examination
				Council.
							(3)Home mortgage
				loanThe term home mortgage loan means any consumer
				credit transaction in which a security interest, including any such interest
				arising by operation of law, is or will be retained or acquired in any real
				property located within the United States which is or, upon the completion of
				the transaction, will be used as the principle residence of the
				consumer.
							(4)Mortgage
				brokerThe term mortgage broker—
								(A)means any person
				who, for compensation or in anticipation of compensation, provides mortgage
				brokerage services in connection with home mortgage loans, with respect to
				which, the person is not the creditor; and
								(B)includes any loan
				officer that provides such services.
								(5)Mortgage
				brokerage servicesThe term mortgage brokerage
				services means—
								(A)arranging or
				negotiating, or attempting to arrange or negotiate, home mortgage loans or
				commitments for such loans;
								(B)accepting or
				offering to accept an application for a home mortgage loan;
								(C)soliciting or
				offering to solicit a home mortgage loan;
								(D)referring
				consumer applicants or prospective applicants for home mortgage loans to
				creditors;
								(E)selecting or
				offering to select, on behalf of consumers, creditors to whom requests for an
				extension of a home mortgage loan may be made;
								(F)negotiating the
				terms or conditions of a home mortgage loan;
								(G)issuing home
				mortgage loan commitments or interest rate guarantee agreements to borrowers;
				and
								(H)engaging in
				tablefunding of home mortgage loans, whether done through contact by telephone,
				by electronic means, by mail, or in person with the borrower or potential
				borrower.
								(6)Mortgage
				originatorThe term mortgage originator means any
				creditor or other person, including a mortgage broker, and any employee or
				agent thereof, who, for compensation or in anticipation of compensation,
				engages either directly or indirectly in—
								(A)the acceptance of
				applications for home mortgage loans;
								(B)solicitation of
				home mortgage loans on behalf of borrowers;
								(C)negotiation of
				terms or conditions of home mortgage loans on behalf of borrowers or lenders;
				or
								(D)negotiation of
				sales of existing home mortgage loans to institutional or noninstitutional
				lenders.
								(7)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.
							(b)Full disclosure
				of mortgage broker and originator compensation
							(1)In
				generalUpon entering into mortgage brokerage services, each
				mortgage broker or mortgage originator shall—
								(A)establish a fee
				for mortgage brokerage services performed for a borrower, and shall disclose
				that fee to the borrower; and
								(B)disclose to the
				consumer, in an easy to understand format, at a minimum—
									(i)any payment to
				the mortgage broker or mortgage originator from the home mortgage loan lender
				or any other party connected to the transaction;
									(ii)a clear
				demonstration of how the compensation of the broker is affected by the mortgage
				rate and fees to be paid by the borrower; and
									(iii)the total fee
				and any associated payment arrangement.
									(2)Borrower
				acknowledgmentThe borrower shall acknowledge confirmation of
				fees disclosed under paragraph (1), either through written or electronic
				communication, before mortgage brokerage services may be provided with respect
				to that borrower.
							(c)Comprehensive
				underwriting assessmentAny mortgage originator or lender that
				has primary responsibility for conducting an underwriting assessment on a home
				mortgage loan for a borrower shall include the ability of the borrower to repay
				other costs, such as property taxes, property fees, adjustments in interest
				rates, and property insurance.
						(d)Full disclosure
				of mortgage broker relationship
							(1)In
				generalEach mortgage broker shall clearly disclose to each
				potential borrower the relationship it has to the borrower.
							(2)ContentsThe
				disclosure required by paragraph (1) shall require the broker to advise the
				borrower—
								(A)of whether the
				broker is or is not acting as an agent of the borrower;
								(B)if not an agent
				of the borrower, that the broker does not represent the interests of the
				borrower and is not legally responsible for getting the borrower the best rate
				or product for their home mortgage loan; and
								(C)if an agent of
				the borrower, that the broker has a duty to fully and fairly represent the
				interests of the borrower in obtaining a home mortgage loan
				product.
								.
			(b)RulemakingNot later than 180 days after the date of
			 enactment of this Act, the Federal banking agencies, through the FFIEC, in
			 conjunction with the Secretary, shall issue regulations to carry out section
			 129A of the Truth in Lending Act, as added by this Act, after a public comment
			 period of not less than 60 days.
			4.National
			 registry for mortgage brokers
			(a)Mortgage broker
			 registry
				(1)In
			 generalNot later than 240
			 days after the date of enactment of this Act, the Federal banking agencies,
			 through the FFIEC, in consultation with the Secretary, the Attorney General of
			 the United States, the Conference of State Bank Supervisors, the American
			 Association of Residential Mortgage Regulators, and the National Association of
			 State Attorneys General, shall establish a nationwide registry and database
			 system for all mortgage brokers.
				(2)ContentThe registry and database required by this
			 section shall be maintained by the FFIEC, and shall contain the names of all
			 mortgage brokers in the United States.
				(3)Public
			 availabilityThe registry required by this section shall be made
			 available to the public, and shall be readily and easily searchable
			 electronically and through an Internet portal.
				(b)Required
			 registrationIt shall be
			 unlawful for any person in the United States to engage in the provision of
			 mortgage brokerage services, unless that person has registered in the
			 nationwide database established under this section.
			(c)Rulemaking
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the FFIEC, after a public comment period of not less than 60
			 days—
					(A)shall issue final
			 regulations to carry out this section; and
					(B)rules for
			 compliance with the registry.
					(2)ContentAt
			 a minimum, the regulations required by paragraph (1) shall require that
			 individuals registering with the database furnish information concerning their
			 identity, including—
					(A)full name,
			 current address, and contact information;
					(B)fingerprints, for
			 submission to the Federal Bureau of Investigation, and any governmental agency
			 or entity authorized to receive such information, for a State and national
			 criminal history background check; and
					(C)professional
			 history experience, including authorization for the registry to obtain—
						(i)an
			 independent credit report obtained from a consumer reporting agency described
			 in section 603(p) of the Fair Credit Reporting Act; and
						(ii)information
			 related to any administrative, civil, or criminal findings by any governmental
			 jurisdiction.
						(d)Authority To
			 modifyThe FFIEC may make amendments to the regulations required
			 by this section in order to improve the efficiency of the registry or
			 compliance with the requirements of this section.
			(e)No
			 preemptionNothing in this section shall be construed as
			 preempting any State licensing or registration requirement.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 FFIEC, such funds as may be necessary to carry out this section.
			5.Elimination of
			 prepayment penalties for all mortgage productsSection 129A of the Truth in Lending Act, as
			 added by this Act, is amended by adding at the end the following:
			
				(e)Limitation on
				termsNotwithstanding any other provision of law, a home mortgage
				loan may not contain terms under which a consumer must pay a prepayment penalty
				for paying all or part of the principal before the date on which the principal
				is due under the terms of the loan
				agreement.
				.
		6.Foreclosure
			 prevention and mortgage refinancing fund
			(a)In
			 generalThe Secretary of the
			 Department of Housing and Urban Development (hereafter in this Act referred to
			 as the Secretary) shall make grants to State governments and
			 tribal organizations (as defined in section 4(l) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b(l))) to assist
			 State programs established for the purpose of foreclosure mitigation, and to
			 encourage the refinancing of distressed or at risk mortgages.
			(b)PreferenceIn
			 providing grants under this section, the Secretary shall give preference to
			 States and tribal organizations that have created partnerships through their
			 State housing or mortgage finance agencies and government-sponsored
			 enterprises, private mortgage lenders, nonprofit community organizations, and
			 mortgage insurance companies, to create stable refinancing options for at risk
			 mortgages.
			(c)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall issue regulations, after a public comment period of not less than 60
			 days, prescribing the criteria for the selection of grant recipients under this
			 section, and shall update such regulations as necessary.
			(d)Authorization
			 of fundsThere are authorized to be appropriated to the
			 Secretary, not more than $1,000,000,000 to make grants under this
			 section.
			7.Affordable
			 housing trust fund support grant program
			(a)In
			 generalThe Secretary shall
			 make grants to State, county, municipal governments, and tribal organizations
			 (as defined in section 4(l) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(l))) to assist housing trust funds that support
			 low- and moderate-income housing opportunities.
			(b)PreferenceIn
			 providing grants under this section, the Secretary shall give preference to
			 States, counties, municipalities, and tribal organizations with housing trust
			 funds that can demonstrate—
				(1)that the
			 fund—
					(A)serves a purpose
			 not already addressed by existing housing agencies and programs;
					(B)is established
			 under an agency that already handles Federal housing programs;
					(C)has nonlapsing or
			 a dedicated source of income; and
					(D)has some type of
			 oversight board; and
					(2)any other factors
			 that the Secretary determines to be appropriate.
				(c)CriteriaNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall issue regulations, after a public comment period of not less than 60
			 days, prescribing the criteria for the selection of grant recipients under this
			 section, and shall update such regulations as necessary.
			(d)Authorization
			 of fundsThere are authorized to be appropriated to the Secretary
			 not more than $1,000,000,000 to make grants under this section.
			8.Foreclosure
			 prevention goal for Government-sponsored enterprises
			(a)In
			 generalThe Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501 et seq.)
			 is amended—
				(1)by redesignating sections 1336 through 1338
			 as sections 1337 through 1139, respectively; and
				(2)by inserting
			 after section 1335 the following:
					
						1336.Foreclosure
				protection
							(a)In
				generalThe Secretary shall establish an annual goal for each
				enterprise to identify and assist homeowners at risk of default or foreclosure
				on their mortgage, but would be able to stabilize their financial situation if
				their mortgage was recast or refinanced into more traditional mortgage terms,
				such as a fixed rate 30- or 40-year mortgage. This goal shall not be
				enforceable under the provisions of this title or any provision of the Federal
				National Mortgage Association Charter Act or the Federal Home Loan Mortgage
				Corporation Act.
							(b)Factors To Be
				consideredIn meeting the goal established under this section,
				each enterprise may—
								(1)enter into
				partnerships and develop relationships with nonprofit and for-profit
				organizations and State, county, tribal, and municipal agencies, programs, or
				initiatives that provide foreclosure counseling, foreclosure mitigation and
				abatement, and mortgage refinancing services to at-risk homeowners to help
				identify borrowers that could benefit from mortgage refinancing;
								(2)identify
				communities in which foreclosure risk is disproportionately high, including
				minority communities that receive higher cost loans at a disproportionate
				rate;
								(3)work to develop
				and offer refinancing products for borrowers that have been identified as
				at-risk, but can be prevented from entering foreclosure with a recast or
				refinanced mortgage; and
								(4)establish a
				dialogue with private lenders to identify opportunities to encourage servicing
				and workout agreements for at-risk
				borrowers.
								.
				(b)Conforming
			 amendmentsTitle XIII of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is
			 amended—
				(1)by striking
			 section 1336 each place that term appears and inserting
			 section 1337;
				(2)by striking
			 1336 each place that term appears and inserting
			 1337;
				(3)in each of
			 sections 1341 and 1345(a)(3), by striking 1337 and inserting
			 section 1338; and
				(4)in each of
			 subsections (a)(3)(B) and (b) of section 1371 (12 U.S.C. 4631), by striking
			 1337 and inserting 1338.
				9.Mortgage fraud
			 enforcement and prosecutionFor each of fiscal years 2008 through 2012,
			 there are authorized to be appropriated to the Attorney General of the United
			 States, a total of $20,000,000, to support the employment of additional agents
			 of the Federal Bureau of Investigation, and additional prosecutors at the
			 Department of Justice to coordinate the prosecution of mortgage fraud efforts
			 with the offices of the United States Attorneys.
		
